DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 3/21/2019 in relation to application 16/361,051.
The Pre-Grant publication # US20200302822 is issued on 9/24/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20180025650 A1  to Taveira  in view of US Patent Number US 10371530 B2 to  Ramanandan et al. (Ramanandan).

Claim 1. Taveira teaches a method of simulating a quadcopter (Fig.2C element 100) comprising: recording camera output for one or more video cameras under constant conditions (Para 0038, 0046 camera based recognition and possible recording under constant conditions of like maintaining a minimum altitude).
Taveira does not identify subtracting a constant signal from the recorded camera output to obtain a camera noise recording. Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the subtracting of a constant signal from the recorded camera output to obtain a camera noise recording (col.3 line 45-60 a reliable measurement noise from images or camera recordings;  col.13 line 14-15 bias subtraction from measurement).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate subtracting of a constant signal from the recorded camera output to obtain a camera noise recording, as taught by Ramanandan, into the system of Taveira, in order to better collect images from sensor measurement for improved simulating quadcopter movements and computer vision improvements.
generating a simulated camera recording (Para 0176, 0188  simulator that evaluates an operator performing specific tasks, such as drone operation and control or usage such as for camera Processing simulating camera noise as well) ; 
Taveira does not identify adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs. Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs (col.10 line 7-10 plurality of simulated camera outputs additional cameras; col.13 10-16 a bias may be added such that a constant simulated camera measurement noise added to camera recordings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera output, as taught by Ramanandan, into the system of Taveira, to obtain improved measurement results.
and 
Taveira further teaches sending of plurality of simulated camera outputs to an Artificial Intelligence (AI) controller coupled to the quadcopter simulator for the AI controller to use to pilot a simulated quadcopter of the quadcopter simulator (Fig.8 element 822 camera sensors to processors; Para 0139 limited intelligence of beacon device controllers) but without a plurality of noise-added simulated camera outputs.
Ramanandan, however, teaches the adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs (col.10 line 7-10 plurality of simulated camera outputs additional cameras; col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated camera measurement noise added to recordings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera output, as taught by Ramanandan, into the system of Taveira, to obtain improved measurement results.

Claim 2. Taveira teaches the method of claim 1 but not wherein the one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras.
Ramanandan, however, teaches the one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras (col.4 lines 20-26 cameras combined for estimation and accuracy readings; col.21 lines 54-57 noise level generation as a combined input levels for recordings; col.24 lines 58-60 statistical tests).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras, as taught by Ramanandan, into the camera recordings of the population of video cameras of Taveira, to obtain improved measurement results.
Claim 3. Taveira teaches the method of claim 1 wherein the plurality of simulated camera outputs may not  include six simulated camera outputs forming three stereoscopic camera outputs representing different stereoscopic views of a simulated environment around the simulated quadcopter . Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches  inclusion of six simulated camera outputs forming three stereoscopic camera outputs representing different stereoscopic views ( col. 9 lines 20-30 stereoscopic camera outputs with multiple optical systems where three stereoscopic camera outputs is just one combination ).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate inclusion of six simulated camera outputs forming three stereoscopic camera outputs representing different stereoscopic views, as taught by Ramanandan, into the view collections of a simulated environment around the simulated quadcopter of Taveira, in order to better panoramic collection of images.
Claim 4. Taveira in combination teaches the method of claim 3 further comprising the AI controller providing the three stereoscopic camera outputs to a computer vision unit and selecting a flightpath for the simulated quadcopter using object identification and location information from the computer vision unit (Para 0035, 0051 flight path AI controller for drone like quadcopter using information from vision unit; Ramanandan : col. 9 lines 20-30 stereoscopic camera outputs ).Claim 6. Taveira in combination teaches the method of claim 1 further comprising: recording sensor output for one or more sensors under constant conditions; subtracting a constant signal from the recorded sensor output to obtain a sensor noise recording; generating a simulated sensor noise from the sensor noise recording; 
adding the simulated sensor noise to a plurality of simulated sensor outputs of the quadcopter simulator to generate a plurality of noise-added simulated sensor outputs; and sending the plurality of noise-added simulated sensor outputs to the Artificial Intelligence (AI) controller coupled to the quadcopter simulator for the AI controller to use to pilot the simulated quadcopter of the quadcopter simulator (Para 0039, 0053 sensors output for quadcopter noise included simulator) .Claim 7. Taveira teaches the method of claim 6 but wherein the one or more sensors do not include at least an Inertial Measurement Unit (IMU) sensor and a rangefinder sensor

 Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches  inclusion at least an Inertial Measurement Unit (IMU) sensor and a rangefinder sensor Fig.4 element 420, 464 VIO module with predicted range finder feature coordinates; col.21 lines6-8 IMU sensor; col.21 lines 53-60 dynamic ranges control ).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate teaches  inclusion at least an Inertial Measurement Unit (IMU) sensor and a rangefinder sensor, as taught by Ramanandan, into the view collections of a simulated environment around the simulated quadcopter of Taveira, in order to better obtain inertial information. 
Claim 8. Taveira in combination teaches the method of claim 1 further comprising: using the noise-added simulated camera outputs in a machine learning training set to teach AI code of the AI controller to pilot a quadcopter; and subsequently deploying the AI code to an AI controller of a quadcopter to pilot the quadcopter (Para 0140 corrective action learning by machines).Claim 9. Taveira teaches a method of simulating a quadcopter (Fig.2C element 100) comprising: recording sensor output for one or more sensors under constant conditions(Para 0038, 0046 camera based recognition and possible recording of constant terrain conditions); 
Taveira does not identify subtracting a constant signal from the recorded camera output to obtain a camera noise recording. Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the subtracting of a constant signal from the recorded camera output to obtain a camera noise recording (col.3 line 45-60 a reliable measurement noise from images or camera recordings;  col.13 line 14-15 bias subtraction from measurement).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate subtracting of a constant signal from the recorded camera output to obtain a camera noise recording, as taught by Ramanandan, into the system of Taveira, in order to better collect images from sensor measurement for improved simulating quadcopter movements and computer vision improvements.
generating a simulated camera recording (Para 0176, 0188  simulator that evaluates an operator performing specific tasks, such as drone operation and control or usage such as for camera Processing simulating camera noise as well) ; 
Taveira does not identify adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs. Ramanandan, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs (col.10 line 7-10 plurality of simulated camera outputs additional cameras; col.13 10-16 a bias may be added such that a constant simulated camera measurement noise added to camera recordings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera output, as taught by Ramanandan, into the system of Taveira, to obtain improved measurement results.
Taveira further teaches sending of plurality of simulated camera outputs to an Artificial Intelligence (AI) controller coupled to the quadcopter simulator for the AI controller to use to pilot a simulated quadcopter of the quadcopter simulator (Fig.8 element 822 camera sensors to processors; Para 0139 limited intelligence of beacon device controllers) but without a plurality of noise-added simulated camera outputs.
Ramanandan, however, teaches the adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs (col.10 line 7-10 plurality of simulated camera outputs additional cameras; col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated camera measurement noise added to recordings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera output, as taught by Ramanandan, into the system of Taveira, to obtain improved measurement results.
Claim 10. Taveira in combination teaches the method of claim 9 wherein recording the sensor output is performed for a plurality of sensors over different conditions and the simulated sensor noise is obtained from combined sensor noise of the plurality of sensors (Para 0039-0043 different beacon with for a plurality of sensors over different condition) .Claim 11. Taveira in combination teaches the methodof claim 9 wherein the one or more sensors include at least an Inertial Measurement Unit (IMU) sensor and a rangefinder sensor (Ramanandan: Fig.4 element 420, 464 VIO module with predicted range finder feature coordinates; col.21 lines6-8 IMU sensor).Claim 12. Taveira in combination teaches the method of claim 11 wherein recording sensor output for an IMU sensor includes spinning the IMU sensor at a plurality of constant speeds to obtain a sensor noise recording under different conditions (Ramandan: col.2 lines 32-40 velocity or speed measurement using IMU sensors.Claim 13. Taveira in combination Ramanandan teaches the method of claim 11 wherein recording sensor output for a rangefinder sensor includes maintaining the rangefinder sensor at a constant distance from an object (Ramanandan col.7-15 lines robust range finder use that may include additional sensors at constant distance)Claim 14. Taveira in combination teaches the method of claim 9 further comprising: recording camera output for one or more video cameras under constant conditions (Taveira: Para 0038 under constant conditions of no data collection) ; subtracting a constant signal from the recorded camera output to obtain a camera noise recording; generating a simulated camera noise from the camera noise recording; adding the simulated camera noise to a plurality of simulated stereoscopic camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated stereoscopic camera outputs (Ramanandan: col.3 line 45-60 a reliable measurement noise from images or camera recordings;  col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated camera measurement noise added to recordings); and sending the plurality of noise-added simulated stereoscopic camera outputs to the Artificial Intelligence (AI) controller coupled to the quadcopter simulator for the AI controller to use in combination with the noise-added simulated sensor output to pilot a simulated quadcopter of the quadcopter simulator (Taveira: Fig.3D AI code relating to conditional access restriction; Ramanandan: col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated camera measurement noise added to recordings) .Claim 15. Taveira in combination teaches the method of claim 14 further comprising: using the noise-added stereoscopic simulated camera outputs and the noise-added simulated sensor outputs in a machine learning training set to teach AI code of the AI controller to pilot a quadcopter; and subsequently deploying the AI code to an AI controller of a quadcopter to pilot the quadcopter (Taveira: Fig.4A AI code related to access level and restriction control: Ramanadan: col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated camera measurement noise added to recordings).Claim 16. Taveira teaches an apparatus comprising: an Artificial Intelligence (AI) controller configured to receive simulated sensor output and simulated camera output (Fig.4A restriction related AI), determine a flightpath for a simulated quadcopter according to the simulated sensor output and the simulated camera output, and generate quadcopter flight control commands according to the flightpath (Para 0035, 0051 flight path AI controller for drone like quadcopter using information from vision unit ); and 
a quadcopter simulator configured to receive the quadcopter flight control commands from the AI controller, generate initial simulated sensor output and initial simulated camera output but without for a plurality of stereoscopic cameras of the simulated quadcopter, add simulated sensor noise to the initial simulated sensor output to obtain noise-added simulated sensor output, add simulated camera noise to the initial simulated camera output to obtain noise-added simulated sensor output, and send the noise-added simulated sensor output and the noise-added simulated camera output to the AI controller to determine the flightpath (Taveira: Fig.4A AI code for restriction level control; Ramanadan: col.13 10-16, col.21 lines 54-57 noise level additions or a bias may be added such as a constant simulated stereoscopic camera measurement noise added to recordings) .
Claim 17. Taveira teaches the apparatus of claim 16 wherein the simulated sensor noise is obtained from testing of a plurality of sensors and the simulated camera noise is obtained from testing of a plurality of cameras (Para 0039 charge evaluation obtained on noise/nuisance testing).Claim 18. Taveira teaches the apparatus of claim 16 wherein the simulated sensor output includes output of simulated gyroscope, a simulated accelerometer, and a simulated rangefinder (Para 0056 accelerometers, gyroscope and range finder between GNSS position updates).Claim 19. Taveira teaches the apparatus of claim 16 but explicit for wherein the simulated camera output includes outputs of six simulated cameras forming three simulated stereoscopic cameras.. Ramanandan, however, teaches  inclusion of six simulated camera outputs forming three stereoscopic camera outputs representing different stereoscopic views (col. 9 lines 20-30 stereoscopic camera outputs with multiple optical systems where three stereoscopic camera outputs is just one combinations).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate inclusion of six simulated camera outputs forming three stereoscopic camera outputs representing different stereoscopic views, as taught by Ramanandan, into the view collections of a simulated environment around the simulated quadcopter of Taveira, in order to better panoramic collection of images.Claim 20. Taveira teaches the apparatus of claim 16 wherein the quadcopter simulator is implemented in a workstation, the apparatus further comprising: an Ethernet connection between the AI controller and the workstation to carry the noise-added simulated sensor output and the quadcopter flight control commands (Taveira: Para 0053 control sensor connections wired to include ethernet) ; High Definition Multimedia Interface (HDMI) outputs from the workstation to carry the noise-added simulated camera outputs; one or more HDMI to Mobile Industry Processor Interface (MIPI) converters to convert the noise-added simulated camera outputs to MIPI format (Para 0015,0016, 0055 server processing configured to processor-executable industry available HDMI to MIPI converters); and MIPI inputs to the AI controller to carry MIPI format noise-added simulated camera outputs (Para 0053 camera sensor configured output) .


Claims 1,2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20180025650 A1  to Taveira  in view of US Patent Number 10,929,967 B2 to  Hartbauer.

Claim 1. Taveira teaches a method of simulating a quadcopter (Fig.2C element 100) comprising: recording camera output for one or more video cameras under constant conditions (Para 0038, 0046 camera based recognition and possible recording of constant terrain conditions).
Taveira does not identify subtracting a constant signal from the recorded camera output to obtain a camera noise recording. Hartbauer, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the subtracting of a constant signal from the recorded camera output to obtain a camera noise recording (col.10 line 65-67; col.11 lines 1-5 a measurement noise subtracted based on variance of all receptors).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate subtracting of a constant signal from the recorded camera output to obtain a camera noise recording, as taught by Hartbauer, into the system of Taveira, in order to better collect images from sensor measurement for improved simulating quadcopter movements and computer vision improvements.
generating a simulated camera noise from the camera noise recording (Para 0176, 0188  simulator evaluating an operator performing specific tasks, such as drone operation and control or usage such as for camera Processing) ; 
Taveira does not identify adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera outputs. Hartbauer, in a reasonably pertinent problem faced by inventor for reasonable expectation of success, teaches the adding the simulated camera noise to a plurality of simulated camera outputs to generate a plurality of noise-added simulated camera outputs (col.10 line 7-10 adding signal  and may be added such that a constant simulated camera measurement noise added to camera recordings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a quadcopter simulator to generate a plurality of noise-added simulated camera output, as taught by Hartbauer, into the system of Taveira, to obtain improved measurement results.
and 
Taveira further teaches a sending the plurality of simulated camera outputs to an Artificial Intelligence (AI) controller coupled to the quadcopter simulator for the AI controller to use to pilot a simulated quadcopter of the quadcopter simulator (Fig.8 element 822 camera sensors to processors; Para 0139 limited intelligence of beacon device controllers) but without a plurality of noise-added simulated camera outputs.
Hartbauer, however, teaches the adding the simulated camera noise to a plurality of simulated camera outputs generate a plurality of noise-added simulated camera outputs (Fig.8A noise added image; col.14 line 14-20 plurality of simulated camera noise outputs; Gaussian distributed noise added to an image).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate adding the simulated camera noise to a plurality of simulated camera outputs of a simulator to generate a plurality of noise-added simulated camera output, as taught by Hartbauer, into the quadcopter simulating system of Taveira, to obtain improved measurement results.

Claim 2. Taveira teaches the method of claim 1 but not wherein the one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras.
Hartbauer, however, teaches the one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras (col.15 Table1 Image statistics and parameter settings for estimation and accuracy reading).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate one or more video cameras include a statistically significant population of video cameras including at least ten cameras, and further comprising generating the simulated camera noise from combined camera noise recordings of the population of video cameras, as taught by Hartbauer, into the camera image recordings of the population of video cameras of Taveira, to obtain improved measurement results.

Claim 5. Taveira in combination teaches the method of claim 1 wherein recording camera output for one or more video cameras under constant conditions includes covering a camera lens to create constant zero light conditions (Hartbauer: col.5 lines 5-10 conditions include objects in dark or zero light conditions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	August 27, 2022

/XUAN M THAI/             Supervisory Patent Examiner, Art Unit 3715